DETAILED ACTION
                                                        Rejoinder
1.    Claims 1-10 and 26-31 allowable. Claims 11-14 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement either inventions Species II, as set forth in the Office action mailed on 07/27/2020, is hereby withdrawn and claims 11-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                           Examiner’s Statement of Reasons for Allowance
2.     Claims 1-14 and 26-31 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a standard cell comprising a conductive line that is electrically connected to the first top source/drain region or the first bottom source/drain region and is electrically connected to the second bottom source/drain region, wherein the conductive line is spaced apart from the second top source/drain region, in combinations with the other limitations as cited in the independent claim 1.

        Claims 27-31 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/08/2020.
                                                          Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892